
	
		II
		111th CONGRESS
		2d Session
		S. 3214
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2010
			Mr. Specter (for
			 himself, Mr. Feingold, and
			 Mr. Kaufman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit any person from engaging in certain video
		  surveillance except under the same conditions authorized under chapter 119 of
		  title 18, United States Code, or as authorized by the Foreign Intelligence
		  Surveillance Act of 1978.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Surreptitious Video Surveillance
			 Act of 2010.
		2.Prohibition on
			 use of video surveillance
			(a)In
			 generalChapter 119 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2523.Prohibition
				on use of video surveillance
						(a)DefinitionIn
				this section, the term video surveillance means the intentional
				acquisition, capture, or recording of a visual image or images of any
				individual if—
							(1)the individual is
				in an area of a temporary or permanent residence that is not readily observable
				from a public location;
							(2)the individual
				has a reasonable expectation of privacy in the area; and
							(3)the visual image
				or images—
								(A)are made without
				the consent of—
									(i)an individual
				present in the area; or
									(ii)a resident of
				the temporary or permanent residence; and
									(B)are—
									(i)produced using a
				device, apparatus, or other item that was mailed, shipped, or transported in or
				affecting interstate or foreign commerce by any means; or
									(ii)transported or
				transmitted, in or affecting, or using any means or facility of, interstate or
				foreign commerce, including by computer.
									(b)Prohibition on
				video surveillanceIt shall be unlawful for any person to engage
				in any video surveillance, except—
							(1)as provided in
				this section; or
							(2)as authorized
				under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et
				seq.).
							(c)Treatment as
				electronic surveillance
							(1)In
				generalSubject to paragraph (2)—
								(A)video
				surveillance shall be considered to be an interception of an electronic
				communication for the purposes of this chapter; and
								(B)it shall not be
				unlawful for a person to engage in video surveillance if the video surveillance
				is conducted in a manner or is of a type authorized under this chapter for the
				interception of an electronic communication.
								(2)ExceptionSections
				2511(2)(c), 2511(2)(d), 2512, 2513, and 2518(10)(c) shall not apply to video
				surveillance.
							(3)Prohibition of
				use as evidence of video surveillance
								(A)In
				generalNo part of the contents of video surveillance and no
				evidence derived from video surveillance may be received in evidence in any
				trial, hearing, or other proceeding in or before any court, grand jury,
				department, officer, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or political subdivision thereof if
				the disclosure of the video surveillance would be in violation of this
				chapter.
								(B)Motion to
				suppress
									(i)In
				generalAny aggrieved person in any trial, hearing, or proceeding
				described in subparagraph (A) may move to suppress the contents of any video
				surveillance conducted under this chapter, or any evidence derived from the
				video surveillance, on the grounds that—
										(I)the video
				surveillance was unlawfully conducted;
										(II)the order of
				authorization or approval under which the video surveillance was conducted was
				insufficient on its face; or
										(III)the video
				surveillance was not conducted in conformity with the order of authorization or
				approval.
										(ii)Timing of
				motionA motion made under clause (i) shall be made before the
				trial, hearing, or proceeding unless—
										(I)there was no
				opportunity to make such motion; or
										(II)the aggrieved
				person described in clause (i) was not aware of the grounds of the
				motion.
										(iii)RemedyIf
				the motion made under clause (i) is granted, the contents of the video
				surveillance, or evidence derived from the video surveillance, shall be treated
				as having been obtained in violation of this chapter.
									(iv)Inspection of
				evidenceThe judge, upon filing of a motion under clause (i),
				may, in the discretion of the judge, make available to the aggrieved person or
				counsel for the aggrieved person for inspection such portions of the video
				surveillance or evidence derived from the video surveillance as the judge
				determines to be in the interests of justice.
									(v)Right to
				appeal
										(I)In
				generalIn addition to any other right to appeal, the United
				States shall have the right to appeal from an order granting a motion made
				under clause (i), or the denial of an application for an order of approval, if
				the United States attorney certifies to the judge or other official granting
				the motion or denying the application that the appeal is not taken for purposes
				of delay.
										(II)Filing
				deadlineAn appeal under subclause (I) shall—
											(aa)be taken within
				30 days after the date the order was entered; and
											(bb)be diligently
				prosecuted.
											.
			(b)Chapter
			 analysisThe table of sections for chapter 119 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						2523. Prohibition on use of
				video
				surveillance.
					
					.
			
